Citation Nr: 0515430	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Initially, the veteran requested a hearing before a Veterans 
Law Judge at the RO.  However, he later withdrew the request 
in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the evidence is insufficient to decide the 
issue of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Therefore, additional development is 
in order.

At his 1967 pre-induction examination, the veteran reported 
that he was once told that he needed an arthrotomy.  The 
examiner determined that there was no disqualifying defect 
with regard to the right knee.  In 1968, the veteran was seen 
for complaints of locking and a history of an injury during 
high school was noted.  The separation examination was 
negative for any right knee problems.  

The post-service records reveal ongoing treatment for right 
knee arthritis.  The claims file also contains records 
related to right knee injuries that the veteran sustained 
during work in the 1990s.  

At an April 2002 contract examination by QTC Medical 
Services, the examiner provided a diagnosis of 
osteoarthritis, but did not offer an opinion regarding the 
etiology of the current diagnosis.  A question involving the 
presence of disease involves diagnostic skills and is within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the examiner should provide an 
addendum to the report.  If that examiner is not available, 
then the veteran should be afforded another examination since 
he is entitled to a complete VA medical examination that 
includes the requisite nexus opinion based on all possible 
evidence.  See 38 U.S.C.A. § 5103A(d).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
April 2002 QTC examination.  The examiner 
must provide an addendum to the report 
that offers a nexus opinion as to the 
etiology of the veteran's right knee 
arthritis.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current right knee 
condition began in, or increased during 
(and, if increased, whether such increase 
was the result of the natural progress of 
the disorder) service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the service and post-service medical 
records.  The examiner should integrate 
the previous findings and diagnoses with 
current findings to obtain an accurate 
picture of the nature of the veteran's 
right knee condition.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner who 
conducted the examination in April 2002 
is not available to offer such a nexus 
opinion, then the veteran must be 
afforded another examination.  All 
necessary special studies or tests should 
be accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examination 
report should be typed. 

2.  The AMC should readjudicate the 
claim of entitlement to service 
connection for a right knee disability 
to include whether the right knee 
disability preexisted and was aggravated 
during service.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


